DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendment of claims 1, 3 and 5-6, and submission of new claims 16-20 in, “Claims - 07/25/2022”, is acknowledged. 
However, Applicant’s submission of new claim 19 requires further restriction to one of the following Species under 35 U.S.C. 121 as the application contains claims directed to the following patentably distinct Species. 
Comprising claims 1-6, 16-18, 20 are identified by figures 19-30.
Comprising claim 19 that is identified by figures 31-35.
The species of different embodiment, Species I-II, as claimed are independent or distinct because they have been characterized by mutually exclusive subject matters as identified above, and described in paragraph [0095] “figures 31-35 illustrate an alternative embodiment for forming a plurality of top bumps 3302 on the top beam layer 2000. After the second spun layer 1800 and the second dielectric layer 1802 are deposited in FIG. 18, the method may proceed to FIG. 31, rather than proceeding to FIG. 19. In FIG. 31, a plurality of first bumps 3102 are deposited on the second dielectric layer 1802. The plurality of first bumps 3102 may be deposited as a one layer through chemical vapor deposition, as a non-limiting embodiment, which is then patterned to form the plurality of first bumps 3102”. In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter as exemplified by the aforementioned mutually exclusive characteristics, while the species or groupings of patentably indistinct species require a different field of search (different search strategies or search queries, as evidenced by the above-defined distinctions between the species) (see MPEP § 808.02) and/or the prior art applicable to one species would not likely be applicable to another species; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Therefore, restriction for examination purposes as indicated is proper.
Since applicant has been originally presented invention in and ‘Non-Final Rejection - 03/24/2022’, this invention has been constructively examined by original presentation for prosecution for elected claims {1-6, new 16-18, 20}. Accordingly, claim 19 of Species D.II is additionally withdrawn from consideration as being directed to a non-elected invention, without traverse, and therefore made FINAL.  See 37 CFR 1.142(b) and MPEP § 821.03.
This office action considers claims 1-20 pending for prosecution, of which, non-elected claims 7-15 and 19 are withdrawn, and elected claims 1-6, 16-18 and 20 are examined for further prosecutions. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (9; Fig 3B; [0021]) = (element 9; Figure No. 3B; Paragraph No. [0021]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-6 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over VAN KAMPEN; Robertus Petrus et al. (US 20180033553 A1, of record; hereinafter Van’553) in view of VAN KAMPEN; Robertus Petrus et al. (US 20180315571 A1, of record; hereinafter Van’571) and in further view of Van Kampen; Robertus et al., (US 20140340814 A1; hereinafter Van’814).
1. Van’553 teaches a microelectromechanical device (100; Fig 1A; [0020]), comprising (see the entire document; Figs 1-3C, 5A-5E, specifically, Fig 3B; [0020+], and as cited below): 

    PNG
    media_image1.png
    201
    587
    media_image1.png
    Greyscale

Van’553 Figure 3B
a backplane (Underlying Substrate 17; First disclosed in Fig 2B; [0019]) comprising at least (See below for “two”) electrodes (11); 
a first layer (9; [0021]) disposed on the backplane; 
a top electrode (18) disposed above and spaced from the first layer; 
a beam (bridge [0021+] comprising {top 20, bottom 22, link 21 and contact 16C}) disposed between the first layer (9) and the top electrode (18), the beam moveable between the at least (see below for “two”) electrodes and the top electrode (18); and 
As indicated above, Van’553 does not expressly disclose two electrodes (while teaches one electrode (11 operable to make contact through 16A by 18B with beam contact 18C).  

    PNG
    media_image2.png
    249
    655
    media_image2.png
    Greyscale

Van’557 Figure 2A
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Van’571 configuration of multiple electrodes (like 204(210),204(210)) for Van’553 structure, and thereby, the combination of (Van’553 and Van’571) will have the beam (Van’553 bridge [0021+] with two beam contacts 16c, 16c over 11 (16B), 11 (16B) respectively) moveable between the at least two  electrodes (11 overlying Via 16A and contact 16B; (duplicated  11 overlying Via 16A and contact 16B) and the top electrode (18), since inclusion of these electrodes, at least will control contact resistance (Van’571 [0028]) and contact force.
Moreover, as Applicant has not presented persuasive evidence that the claimed “second electrode its placement with respect to beam contact” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would provide unexpected result with the second electrode) it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, absent unexpected result. to have duplication of 11 overlying Via 16A and contact 16B and Beam contact 16C as per MPEP § 2144.4.VI.B, since the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
While the combination of (Van’553 and Van’571) as applied above further teaches one or more electrical contacts (16B over Via 16A over electrode 11, (duplicated) 16B over Via 16A over electrode 11) disposed over the first layer (9) and spaced from the beam, but does not expressly disclose “one or more bumps disposed over a top surface of the beam”.
However, in the analogous art, Van’814 teaches MEMS VARIABLE CAPACITOR WITH ENHANCED RF PERFORMANCE (title), wherein (Fig 2B; [0033]) top bumps/stoppers over membrane extend therefrom and are being used as means of E-field control implementation for top electrode with top bumps/stopper. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Van’814’s top Bumps into the combination of (Van’553 and Van’571) structure, and thereby, the combination of (Van’553, Van’571 and Van’814) will one or more bumps  (Van’814) disposed over a top surface of the beam (Van’553 [0022]), since inclusion of these bumps, at least will reduce  Electric-fields (Van’814 [0033]). 
2. The combination of (Van’553, Van’571 and Van’814) as applied to the microelectromechanical device of claim 1, further teaches, wherein the one or more electrical contacts (16B, 16B), the beam ({top 20, bottom 22, link 21 and contact 16C and duplicate contact 16C}) and the top electrode (18) are enclosed in a sealed (17) cavity (16).  
3. The combination of (Van’553, Van’571 and Van’814) as applied to the microelectromechanical device of claim 1, further teaches, wherein the beam comprises a bottom beam layer (22; Fig 3B; [0080]) and a top beam layer (20; [0084]) coupled together by a plurality of links (21); and
the top surface of the beam is a top surface of the top beam layer (20).  
4. The combination of (Van’553, Van’571 and Van’814) as applied to the microelectromechanical device of claim 1, further teaches, wherein the beam comprises one or more beam contact layers (16c,16C as duplication in rejection of claim 1 above) disposed above the one or more electrical contacts (16B).  
5. The combination of (Van’553, Van’571 and Van’814) as applied to the microelectromechanical device of claim 4, further teaches, (the device) further comprising: 
a base layer (15A-15D; [0022], 1112 as detailed in Fig 5D; [0031]) disposed over portions of the first layer (9), wherein the one or more electrical contacts (1110 overlying 15A-15D (1112)) comprise a first electrical contact and a second electrical contact at least four depicted in Fig 3B and 5C) disposed on the base layer; and 
the one or more electrical contacts further comprise a third electrical contact (16B over 11) and a fourth electrical contact (16B over 11 obvious from claim 1 rejection) disposed on the first layer (9).  
6. The combination of (Van’553, Van’571 and Van’814) as applied to the microelectromechanical device of claim 5, further teaches,
the at least two electrodes comprise a first electrode (11) and a second electrode (11 obvious in claim 1 rejection,1); 
the one or more beam contact layers comprise a first beam contact layer (16C) and a second beam contact layer (16C obvious from claim 1 rejection); 
the third electrical contact (16B) is aligned with the first beam contact layer (16C) and the fourth electrical contact (16B obvious from claim 1 rejection) is aligned with the second beam contact layer (16C obvious from claim 1 rejection); and 
the third electrical contact (16B) is operably connected to the first electrode (11) and the fourth electrical contact (16B obvious from claim 1 rejection) is operably connected to the second electrode (11 obvious from claim 1 rejection).
16. The combination of (Van’553, Van’571 and Van’814) as applied to the microelectromechanical device of claim 6, further teaches, (the device) further comprising a first via (16A; Fig 3B) that operably connects the first electrode (11) to the first layer (9) and a second via (duplicated 16A obvious from claim 1 rejection) that operably connects the second electrode (duplicated 11 obvious from claim 1 rejection) to the first layer.
17. The combination of (Van’553, Van’571 and Van’814) as applied to the microelectromechanical device of claim 1, further teaches, wherein:
the beam ({top 20, bottom 22, link 21 and contact 16C and duplicate contact 16C}) comprises one or more beam contact layers (contact 16C and duplicate contact 16C) disposed above the one or more electrical contacts (16B and duplicate 16B); and
the one or more beam contact layers (16C) are recessed (Van’553 Fig 3B) into a bottom surface of the beam.
18. The combination of (Van’553, Van’571 and Van’814) as applied to the microelectromechanical device of claim 1, further teaches, wherein the one or more electrical contacts (16B, duplicated 16B) each comprise (construed from [0022]: Ru, TiN, Ru, and combinations thereof) a first ruthenium layer (Ru) disposed on the first layer (9), a titanium nitride layer (TiN) disposed on the first ruthenium layer, and a second ruthenium layer (Ru) disposed on the titanium nitride layer.
Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over VAN KAMPEN; Robertus Petrus et al. (US 20180033553 A1, of record; hereinafter Van’553) and in view of (VAN KAMPEN; Robertus Petrus et al. US 20180315571 A1, of record; hereinafter Van’571; and Van Kampen; Robertus et al., US 20140340814 A1; hereinafter Van’814), and in further view of GADDI; Roberto et al. (US 20180315748 A1; hereinafter Gaddi).
20. The combination of (Van’553, Van’571 and Van’814) as applied to the microelectromechanical device of claim 1, further teaches, (the device) further comprising (Fig 3B):
a dielectric layer (19) disposed under the top electrode (18) and above and spaced from the top surface of the beam (20 of {20, 22 and Via 21});
But, the combination’s structure does not expressly disclose a roof dielectric layer disposed over the top electrode (18); 
However, in the analogous art, Gaddi teaches a MEMS device ([0021]), wherein (Fig 2; [0029]) an additional dielectric layer 228 for mechanical strength is disposed over electrode 224. 

    PNG
    media_image3.png
    287
    707
    media_image3.png
    Greyscale

Gaddi Figure 2
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Gaddi’ roof dielectric layers 228 into the combination structure, and thereby, the further combination of (Van’553, Van’571, Van’814, and Gaddi)’s device will have a roof dielectric layer  disposed over the top electrode (18), since this inclusion, at least will enhance mechanical strength (Gaddi [0029]) of the structure. 
The combination of (Van’553, Van’571, Van’814, and Gaddi) further teaches a seal layer (17) disposed over the roof dielectric layer (Gaddi 228) and portions of the dielectric layer (19), wherein the seal layer extends toward the top surface of the beam (20) through one or more release holes formed in the roof dielectric layer (228) and in the dielectric layer (19).
Response to Arguments
Applicant's arguments in “Remarks - 07/25/2022 - Applicant Arguments/Remarks Made in an Amendment", have been fully considered, but they are not persuasive, because of the following:
Applicant’s amendment of claims 1, 3 and 5-6, and submission of new claims 16-20 in, “Claims - 07/25/2022”, necessitated the shift in new grounds of rejection detailed above in section I-III, supra.  The shift in grounds of rejection renders Applicant’s arguments moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moazzam Hossain whose telephone number is (571)270-7960.  The examiner can normally be reached on Mon to Friday 8.30 A.M -5.00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896   
August 19, 2022